DETAILED ACTION
1.	This communication is in response to the after final consideration program request filed on 1/13/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 4-9, 11, 12, 14-22, 25-28, 30, 32-36 (renumbered as 1-28) are allowed.


Reasons for allowance
2.	With respect to claims 1 and 22 the prior art does not teach or fairly suggest determine that the source file is associated with the clone file by searching a cloning recorder with a source file ID of the source file, wherein the cloning recorder includes IDs of files each associated with an ID of a corresponding clone file; based upon the determining, send a clone creating request including the source file ID and an ID of the clone file of the source file to the backup storage device to instruct the backup storage device to create a clone file of the target file; receive a message in response to the clone creating request, wherein the message includes an ID of the clone file of the target file, and wherein the ID of the clone file of the target file is identical to the ID of clone file of the source file; determine that the source file has been updated after the clone file of the source file is created, wherein first update data is used to update the source file and is written into the source storage device after the clone file of the source file in the source storage device is created; and after receiving the message in response to the clone creating request, send the first update data to the backup storage device to be stored on the backup storage device, wherein sending the first update data to the backup storage device causes the backup storage device to: record, by a log program, a log of the first update data and write the log into a log area, 

With respect to claims 9 and 28 the prior art does not teach or fairly suggest allocating, by the processor included in the backup storage device, a target file ID for the target file, wherein the target file ID is identical to the source file ID; creating, by the processor included in the backup storage device, a clone file of the target file based upon the source file ID, wherein the clone file of the target file includes a second block pointer pointing to the data block, wherein the step of creating the clone file of the target file based upon the source file ID comprises: determining that the clone file of the target file needs to be created based on the source file ID: and creating the clone file of the target file: and allocating an ID of the clone file of the target file, wherein the ID of the clone file of the target file is identical to the ID of the clone file of the source file.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        January 16, 2021